Bloodwobth, J.
1. This court can not say that the trial judge abused his discretion in overruling the original motion to continue the case, or the motion to continue made after the filing of the plea in abatemént.
(а) “All applications for continuances are addressed to the sound legal discretion of the court.” Penal Code (1910), § 992.
(б) “While ample time to prepare for trial should be allowed to one accused of crime, it is the duty'of a defendant, who has given bond for his appearance at a-specified term of the .' . court, to employ counsel and take any other steps essential to his defense, in advance of the term of court at which he is bound to appear.” Walker v. State, 11 Ga. App. 251 (74 S. E. 1100).
(e) “In order for this court to control the discretion of the trial judge in. refusing to grant a motion for the postponement of a criminal case to allow counsel to prepare for trial, it is necessary that it should appear that a gross mistake has been made by the trial judge, or that he has displayed a want of consideration for the rights of the accused.” Harris v. State, 119 Ga. 114 (45 S. E. 973).
2. Although the accused at the time of the trial was under bond, the court did not err in refusing to declare a mistrial because “the solicitor-general, when a juror had answered all the questions showing [him] to be competent, would then state, ‘The juror is competent,’ and in each instance, while the juror was standing in full view of and facing the defendant, the solicitor-general would say, ‘Juror, look upon the prisoner. Prisoner, look upon the juror;’ speaking these words in strong tones; and called upon the individual jurors to look upon 1;he defendant, and designated him as the prisoner.” Allen v. State, 18 Ga. App. 1 (1), 4 (88 S. E. 100).
3. Under the facts of this ease it was not error to admit, over the objections urged, the answer of PI. Giddens, a witness for the State, to a question of the solicitor-general, as to why he was sent and why he went to the place where the cattle had been butchered: “We are missing some cows down there, and he sent me in there to look out for somebody butchering beeves.” Penal Code (1910), § 1023; Stevens v. State, 77 Ga. 310 (2) (2 S. E. 684); Cody v. State, 124 Ga. 446 (52 S. E. 750).
4. Grounds of a motion for a new-trial should be complete in themselves; and when a particular ground is under consideration, reference to other grounds, or to the brief of evidence, should not be required in order to understand the assignments of error, or to know whether the errors, *113if there were any were reversible. Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4) (91 S. E. 32); Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668); Southern Railway Co. v. Williams, 19 Ga. App. 544 (4) (91 S. E. 1001). Under this ruling the 5th, 6th, and 7th grounds of the amendment to the motion for a new trial can not be considered.
Decided April 2, 1918.
Rehearing denied May 1, 1918.
Indictment for larceny of cow; from Coffee superior court-judge Summerall. . December 28, 1917.
Chastain & Henson, W. TFV Bennett, for plaintiff in error.
M. D. Dickerson, solicitor-general, Wallace & Luke, contra.
5. No error was committed in refusing to allow in evidence the map of Coffee county, made by one Peterson, as to which the witness testified in part as follows: “I could not swear that it is a correct map of Coffee county,' and I don’t know whether it represents all the land in Coffee county. ... It has not a certificate of the Secretary of State upon it certifying it to be a correct map. . . I don’t know whether it was taken from an original map of Coffee county. I don’t know anything about the original map, and I didn’t see it made.” Nor was it error to rule out the evidence of the witness Cornelius in reference to the map.
6. Grounds 9 and 10 of the motion for a new trial are based on the fact that certain evidence was admitted one day and allowed to remain with the jury until the next, when it was ruled out. When this evidence was originally offered, the judge said: “I will let it go in for the • present.” „ In ruling it out he said: “The evidence of William Pender, where he'testified that Ike Moore said, ‘I have been handling some beef this afternoon, and this old mule is a fool,’ that statement with reference to that is ruled out, and you need not consider that statement in making your verdict.” When considered in connection with all the proved facts in the ease, this evidence was not of such a character as to take it out of the general rule that when testimony is erroneously admitted the error is cured if subsequently the trial judge rules the evidence out and instructs the jury to disregard it. See Rentfrow v. State, 123 Ga. 539 (51 S. E. 596), where it was said: “It appeal’s that before the argument began the court ruled out the evidence objected to, and instructed the jury to disregard it; and so, conceding that the admission of the evidence in the first place was erroneous, that error was completely cured, and. the accused has no ground for complaint.” See also Smith v. State, 16 Ga. App. 691 (85 S. E. 973).
7. The court did not err in overruling all of the motions of the defendant to declare a mistrial.
8. As qualified by the presiding judge there is no merit in ground 11 of the motion for a new trial.
9. There is evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.